Citation Nr: 0917241	
Decision Date: 05/07/09    Archive Date: 05/12/09

DOCKET NO.  04-27 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased disability rating for residuals 
of fracture of the right fifth metatarsal, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO).

In July 2005, the Board remanded this case to the RO via the 
Appeals Management Center (AMC) in Washington, DC for 
further evidentiary development.  The requested development 
was completed, and the case has now been returned to the 
Board for further appellate action.

The Board notes that, in a February 2006 rating decision, 
the AMC granted service connection for bilateral hearing 
loss, tinnitus, and posttraumatic stress disorder (PTSD).  
As that decision represents a full grant of benefits sought 
with regard to those disabilities, such issues are no longer 
a part of the current appeal.

Please note that this appeal has been advanced on the 
Board's docket pursuant to 38 C.F.R. § 20.900(c) (2008).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, this appeal is once again 
REMANDED to the RO via the AMC.  VA will notify you if 
further action is required on your part.


REMAND

While further delay is regrettable, the Board observes that 
further development is required prior to adjudicating the 
Veteran's claim for an increased rating for residuals of 
fracture of the right fifth metatarsal.

A June 2003 VA treatment record showed that the Veteran 
categorized his 
right foot pain as sharp, chronic, intermittent, and made 
worse by walking.  Accompanying swelling and numbness were 
also reported.  Examination at that time revealed no 
swelling or pain, but his right foot was numb to 
monofilament sensation over the great toe and ball.

Eleven days later, the Veteran underwent a VA examination 
for his feet in June 2003.  On that occasion, the Veteran 
reported having pain and numbness in his right foot ever 
since his right fifth metatarsal was fractured in a 1942 in-
service injury.  Physical examination of his right foot 
revealed that the dorsalis pedis and posterior tibial pulses 
were palpable, with no pedal edema.  Sensitivity to light 
touch was slightly decreased on the right.  No gross pedal 
deformity as a result of the fracture of the right fifth 
metatarsal was noted.  The Veteran was diagnosed with status 
post fracture of metatarsals 4-5 on the right, with no 
current deformity.  The examiner opined that the Veteran's 
pain seemed out of proportion to his injury, and suggested 
neurological studies to rule out nerve damage if such 
further workup was desired.  The examiner also noted that 
the Veteran's primary concern appeared to be numbness, which 
made it uncomfortable for him to drive a car.

One week later, a June 2003 VA treatment record showed that, 
during a diabetic foot examination, the Veteran's right foot 
was abnormal in that he was unable to feel monofilament 
sensation below the metatarsals.

In an August 2004 statement, the Veteran stated that he had 
been limping for the last 62 years due to his in-service 
right foot injury and that his condition had gotten much 
worse since he was awarded a 10 percent disability rating 
(in an October 1966 rating decision).  The Veteran also 
noted that he had been treated at the private facilities of 
Harvard Vanguard and the Lahey Clinic, both in 
Massachusetts, as well as at the VA Medical Center in 
Gloucester, Massachusetts.  He added that none of these 
three facilities had been able to eliminate his right foot 
pain.

A September 2004 VA treatment record showed that the Veteran 
categorized his right foot pain as aching, chronic, 
consistent, and made worse by walking and weight-bearing.  
It was also noted that treatment for his right foot pain had 
not 
been effective.  A February 2005 VA treatment record showed 
that the Veteran's toes were perfused and that there was a 
deformity over the great toe and foot (presumably on the 
right), with no swelling.  Some numbness was also noted in 
his extremities.

The Veteran's representative has argued that the June 2003 
examination was inadequate, pointing out that no X-rays of 
the Veteran's right foot were taken on that occasion, that 
additional neurological studies were not thereafter ordered, 
and that the June 2003 examiner failed to evaluate whether 
the Veteran's disability caused any additional limitation of 
function that would support an evaluation higher than the 10 
percent presently assigned (per DeLuca v. Brown, 8 Vet. App. 
202 (1995)).  In light of these contentions, and because the 
Veteran has not undergone a VA foot examination in nearly 
six years, the Board has determined that a new VA foot 
examination is necessary in order to fully evaluate the 
Veteran's claim for a disability rating in excess of 10 
percent for residuals of fracture of the right fifth 
metatarsal.

All private treatment records from Harvard Vanguard and the 
Lahey Clinic, dated from March 2002 to the present, should 
be obtained.  Each records request should be accompanied by 
an authorization form signed by the Veteran within 90 days 
of the request.

In addition, ongoing VA medical records should be obtained.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

As a final matter, during the pendency of this appeal, the 
Court issued a decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), pertaining to VCAA notice for an increased 
compensation claim.  The Court stated that 38 U.S.C.A. § 
5103(a) requires, at a minimum, that the Secretary notify 
the claimant that, to substantiate an increased rating 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Thus, on remand, the RO/AMC should provide corrective 
notice.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) that advises the 
Veteran about what is needed to 
substantiate his claim for an increased 
rating for residuals of fracture of the 
right fifth metatarsal.  In accordance 
with Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008), the notice should 
notify the Veteran that, to 
substantiate an increased rating claim, 
he must provide, or ask the Secretary 
to obtain, medical or lay evidence 
demonstrating a worsening or increase 
in severity of the disability and the 
effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that the 
Veteran may submit (or ask the 
Secretary to obtain) that are relevant 
to establishing entitlement to 
increased compensation.

2.  Ask the Veteran to provide the names 
and addresses of all medical care 
providers who have treated him for his 
right foot disability from March 2002 to 
the present, to specifically include 
Harvard Vanguard and the Lahey Clinic.  
After securing the necessary release 
(signed by the Veteran within 90 days of 
the records request), the RO/AMC should 
obtain these records, making sure to 
specify the timeframe of records 
requested.

3.  Obtain VA relevant treatment 
records from the Gloucester, 
Massachusetts VA healthcare system 
dating since February 2005.

4.  Schedule the Veteran for VA foot 
examination and neurological 
examinations to determine the current 
nature and extent of his service-
connected residuals of fracture of the 
right fifth metatarsal.  The claims file 
should be provided to and reviewed by 
the examiner(s) in conjunction with the 
examination.  Any tests or studies 
deemed necessary should be conducted (to 
specifically include X-rays and 
neurological studies), and the results 
should be reported in detail.  A 
rationale for any opinions expressed 
should be provided.

(a) The foot examiner should describe the 
symptomatology of the Veteran's residuals 
of 
fracture of the right fifth metatarsal in 
detail.  The examiner should also 
describe any functional loss pertaining 
to the Veteran's residuals of fracture of 
the right fifth metatarsal due to pain or 
weakness, and to document all objective 
evidence of those symptoms.  In addition, 
the examiner should provide an opinion on 
the degree of any functional loss that is 
likely to result from a flare-up of 
symptoms or on extended use as a result 
of the service-connected residuals.

(b) The neurology examiner should 
indicate whether the Veteran suffers from 
any neurological symptoms or disability 
as a result of the fractured right fifth 
metatarsal.  All such symptoms and the 
results of neurological evaluation should 
be reported in detail. 

5.  After the development requested 
above has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, then the Veteran 
and his representative should be 
furnished with a supplemental statement 
of the case and be given the 
opportunity to respond thereto.  The 
case should then be returned to the 
Board for further appellate 
consideration, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

